      Case 1:18-cr-00168-TCB-JKL Document 104 Filed 10/03/19 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

UNITED STATES OF AMERICA                   )
                                           )       CRIMINAL ACTION NO.
                                           )
 V.                                        )       1: 18-cr-168-2-TCB-JFK
                                           )
EDWARD CULTON                                  )

                   DEFENDANT’S MOTION IN LIMINE

       COMES NOW, Edward Culton, and files this Motion in Limine to

exclude evidence at trial. In support thereof, Mr. Culton shows as follows:

       Mr. Culton has been charged with various fentanyl-related offenses,

including distributing and possessing with intent to distribute fentanyl.

(Doc. 53). In Counts 1-3, Mr. Culton is charged with distributing fentanyl

that resulted in the death of T.C. and the serious bodily injury (overdose) of

E.M., pursuant to 21 U.S.C. § 841(b)(1)(C). (See id.). If convicted of Counts

1-3 (separately or together), Mr. Culton faces a 20-year mandatory minimum

and a significantly higher guideline range. See 21 U.S.C. § 841(b)(1)(C).

       Mr. Culton pled guilty to Counts 4-9, which charged Mr. Culton with

various drug distribution counts, but did not trigger the 20-year mandatory

minimum. Mr. Culton is scheduled to go to trial on October 21, 2019. Mr.



                                       1
     Case 1:18-cr-00168-TCB-JKL Document 104 Filed 10/03/19 Page 2 of 13




Culton submits that the evidence described below should be excluded at

trial.

         I.       The Court should exclude any evidence or argument that
                  suggests that the alleged victims here did not know that they
                  were buying or using fentanyl.

         Mr. Culton has pleaded guilty to distributing fentanyl, as charged in

Counts 4-9. That fentanyl that Mr. Culton distributed was contained in pills

with the marking M on one side and 30 on the other side. When produced

by the manufacturer, those pills are Roxicodone pills, which contain

oxycodone hydrochloride. The government’s press releases about this case

have focused on the danger of pills that appear to be one substance, but

actually contain another substance.1 The government’s factual proffer at the

plea hearings of Mr. Nathans and Mr. Culton has emphasized that the pills

were counterfeit.2 Mr. Culton does not dispute that the pills were imprinted



          Atlanta drug dealer charged with distributing fake Roxicodone pills containing
              1

fentanyl, (2018), available at: https://www.justice.gov/usao-ndga/pr/atlanta-drug-
dealer-charged-distributing-fake-roxicodone-pills-containing-fentanyl (last visited Oct.
2, 2019).

         U.S. Attorney Byung BJay Pak issues progress report fighting opioid epidemic,
(2019), available at https://www.justice.gov/usao-ndga/pr/us-attorney-byung-bjay-
pak-issues-progress-report-fighting-opioid-epidemic (last visited Oct. 2, 2019).

         The transcript from Mr. Culton’s plea hearing has been requested, but not yet
         2

received.


                                           2
    Case 1:18-cr-00168-TCB-JKL Document 104 Filed 10/03/19 Page 3 of 13




with “M” and “30,” nor does Mr. Culton dispute that the government can

present evidence that the pills that were distributed appeared to be

Roxicodone pills.

      However, all of the parties involved in this case—including the two

victims alleged in the indictment—knew that the pills contained fentanyl.

More specifically, there are text messages from T.C. where he explicitly

requested “fake blues.”3 E.M. gave an interview where she agreed that, prior

to the date in question, co-defendant Hubert Nathans had told her that pills

actually contained fentanyl. E.M. continued to seek out the pills in question,

and in fact, bought at least one more pill from Nathans after the alleged

overdose charged in the indictment. (Id.).

      Because this trial is to determine if Mr. Culton distributed fentanyl

pills that resulted in the death of T.C. or the serious bodily injury of E.M.—

not the general danger that certain drugs pose to the community—this Court

should exclude any testimony or evidence and prevent any argument

regarding any alleged widespread danger from distributing counterfeit pills.

      At trial, the government has to prove beyond a reasonable doubt that

Mr. Culton is guilty of the crimes as charged in the indictment. In re Winship,


      3   This is slang for fentanyl pills. The pills are blue in color.
                                               3
    Case 1:18-cr-00168-TCB-JKL Document 104 Filed 10/03/19 Page 4 of 13




397 U.S. 358 (1970). The unresolved counts involve T.C. and E.M., who both

knew what they were receiving when they bought the pills and then

ingested them.     Because evidence of the broader dangers involved in

distributing fentanyl in pills that resembled other substances does not make

a fact “of consequence in determining the action” more or less probable, the

evidence is not relevant.    See Fed.R.Evid. 401. Consequently, the evidence

should be excluded on that basis. See Fed.R.Evid. 402 (“Irrelevant evidence

is not admissible.”).

      Further, evidence and/or argument about the dangers to the general

public would be calculated solely to inflame the jury, and therefore, should

be excluded under Rule 403. See Fed.R.Evid. 403 (allowing the exclusion of

evidence if its probative value is substantially outweighed by unfair

prejudice, the potential to confuse the issues or to mislead the jury); Old Chief

v. United States, 519 U.S. 172, 180, 117 S.Ct. 644, 650 (1997) (in criminal cases,

the term unfair prejudice “speaks to the capacity of some concededly

relevant evidence to lure the factfinder into declaring guilt on a ground

different from proof specific to the offense charged”); United States v. Utter,

97 F.3d 509, 514-15 (11th Cir. 1996) (“The major function of Rule 403 is to




                                        4
     Case 1:18-cr-00168-TCB-JKL Document 104 Filed 10/03/19 Page 5 of 13




exclude matters of scant or cumulative probative force, ragged in by the

heels for the sake of its prejudicial effect.”).

      Aside from those rules, speculation about potential dangers or harm

to the general public should not be allowed at trial. Unless the witness were

qualified as an expert relevant to this issue,4 such testimony would have to

meet the requirements of Rules 701 and 602. Under Federal Rule of Evidence

701, a lay witness may provide opinion testimony if that testimony is (a)

rationally based on the witness’s perception; (b) helpful to clearly

understanding the witness’s testimony or to determining a fact in issue; and

(c) not based on scientific, technical, or other specialized knowledge within

the scope of Rule 702. Fed.R.Evid. 701. Under Federal Rule of Evidence 602,

a “witness may testify to a matter only if evidence is introduced sufficient to

support a finding that the witness has personal knowledge of the matter.

Evidence to prove personal knowledge may consist of the witness's own

testimony.” Fed.R.Evid. 602. Rules 602 and 701 constitute “the familiar

requirement of first-hand knowledge or observation.”                 United States v.




      4 Counsel has not received any expert notice that would allow anyone to testify as
an expert on this issue.
                                           5
     Case 1:18-cr-00168-TCB-JKL Document 104 Filed 10/03/19 Page 6 of 13




Jayyousi, 657 F.3d 1085, 1102 (11th Cir. 2011) (quoting the advisory

committee’s note to Rule 701).

      First, for the same reasons that it is not relevant, such testimony would

not “be helpful to determining a fact in issue.” See Fed.R.Evid. 701(b).

Second, there is no evidence provided in discovery to suggest that any of the

potential witnesses have direct and personal experience with an individual

taking pills that they did not know contained a different substance.

Consequently, they should not be allowed to testify as such. Therefore, this

Court should prevent any evidence or argument about alleged dangers

associated with distributing fentanyl in counterfeit pills.

      II.    The Court should exclude any evidence or argument about the
             “opioid epidemic.”

      For similar reasons, the Court should exclude any evidence or

argument by the government about the “opioid epidemic.” The government

has included this case in its public communications regarding the opioid

epidemic.5 Moreover, according to the press releases issued related to this

case, this case is part of Operation SCOPE (“Strategically Combatting



        5 U.S. Attorney Byung BJay Pak issues progress report fighting opioid epidemic,
(2019), available at https://www.justice.gov/usao-ndga/pr/us-attorney-byung-bjay-
pak-issues-progress-report-fighting-opioid-epidemic (last visited Oct. 2, 2019).


                                          6
     Case 1:18-cr-00168-TCB-JKL Document 104 Filed 10/03/19 Page 7 of 13




Opioids through Prosecution and Enforcement”).6 The opioid epidemic is

the subject of extensive news coverage.

      This Court should reject any attempt by the government to present this

case at trial as part of the movement to end or eliminate the opioid epidemic.

What has happened to other people who are not T.C. or E.M. is irrelevant at

this trial, as are the prevalence of drugs (whether fentanyl or other opioids)

and how or why people come to use or abuse them.

      Moreover, if the jury is led to believe that it can combat the opioid

epidemic by convicting Mr. Culton of Counts 1-3, Mr. Culton will be

deprived of a fair trial. Again, at trial, the only issue in front of the jury will

be whether the government proved beyond a reasonable doubt that Mr.

Culton committed the remaining crimes charged in the indictment. Any

evidence about the broader opioid epidemic—including other overdoses or

deaths—is both irrelevant and unduly prejudicial, such that the undue

prejudice to Mr. Culton clearly outweighs the non-existent probative value

of this type of evidence and argument. Accordingly, this evidence should

be excluded under Rules 401-403.




      6   See, supra, n.1.
                                        7
     Case 1:18-cr-00168-TCB-JKL Document 104 Filed 10/03/19 Page 8 of 13




      III.   The Court should prevent any hearsay evidence or argument
             that exaggerates the harm of fentanyl.

      Fentanyl has been the subject of intense media scrutiny, due to its

increasing prevalence during the opioid epidemic. Part of that scrutiny

discusses the risks associated with fentanyl, including that it is allegedly

possible to overdose on fentanyl merely from touching it. Fentanyl has

reached nearly myth-like stature in the media.           However, many of the

concerns presented by those articles are unfounded.7              The inaccurate

description of the danger of fentanyl caused the American College of

Medical Toxicology and the American Academy of Clinical Toxicology to

issue a Position Statement and press release on preventing exposure to

fentanyl and its analogues for emergency responders.8 These documents

generally rebuke the idea that fentanyl (or its analogues) are so dangerous

that merely touching it can result in an overdose. The lead author of the

statement emphasized that it is “just not plausible that getting a small


      7Adam H. Johnson, The Appeal Podcast: The Media’s Misguided Fentanyl Hype, The
Appeal (Jul. 18, 2019), https://theappeal.org/the-appeal-podcast-the-medias-
misguided-fentanyl-hype/.

      8  ACMT and AACT Position Statement: Preventing Occupational Fentanyl and
Fentanyl Analog Exposure to Emergency Responders, (July 18, 2019),
https://www.acmt.net/_Library/Positions/Fentanyl_PPE_Emergency_Responders_.p
df



                                         8
     Case 1:18-cr-00168-TCB-JKL Document 104 Filed 10/03/19 Page 9 of 13




amount of fentanyl on your skin is going to cause significant opioid

toxicity.”9

      Mr. Culton requests that this Court preclude the government from

introducing any evidence or making any argument about the dangers of

fentanyl10 that is not supported by science and/or relevant to the facts of this

case. Any emphasis on the danger of fentanyl beyond the scope of what is

charged in the indictment is not relevant and is unduly prejudicial. See

Fed.R.Evid. 401-403. It should not be implied to the jury that it needs to

convict Mr. Culton based on the risk allegedly posed by fentanyl to the

general public.

      Further, Mr. Culton seeks to exclude any speculation or hearsay

testimony about what people have heard regarding the dangers of fentanyl.

Any lay testimony about the dangers of fentanyl must be based on personal




      9 ACMT and AACT Position Statement: Preventing Occupational Fentanyl and
Fentanyl Analog Exposure to Emergency Responders, (July 18, 2019),
https://www.acmt.net/_Library/Positions/Fentanyl_PPE_Emergency_Responders_.p
df; ACMT Releases Safety Precautions for Emergency Responders in Case of Fentanyl
Exposure,                    (Jul                   19,                    2017),
https://www.acmt.net/_Library/Press_Releases/ACMT_Fentanyl_Exposure_PR.pdf.

      10The fentanyl is this case is fentanyl, not one of the analogues. Some of the
analogues are statistically much more dangerous than fentanyl itself. See Position
Statement at 347.


                                         9
    Case 1:18-cr-00168-TCB-JKL Document 104 Filed 10/03/19 Page 10 of 13




knowledge, as described above.11 See Fed.R.Evid. 701, 610. No one should

be allowed to testify that they “heard” fentanyl was responsible for deaths

or overdoses, or that they “heard” fentanyl was much more dangerous than

other opioids.

      IV.      This Court should issue a limiting instruction to ensure the
               jury does not consider co-defendant Hubert Nathans’ plea as
               evidence of Mr. Culton’s guilt.

      As this Court knows, the primary issue that Mr. Culton intends to

challenge at trial is the causation—can the government prove beyond a

reasonable doubt that Mr. Culton provided fentanyl that was either a but-

for cause of the death and/or serious bodily injury or an independently

sufficient cause of the death and/or serious bodily injury. At trial, Mr.

Culton expects co-defendant Hubert Nathans to testify about purchasing

fentanyl from Mr. Culton and distributing it to T.C. and E.M. Mr. Nathans

has already pled guilty to an information that charges him with being

responsible for the death of T.C. and the serious bodily injury of E.M. (Cite).

      Mr. Culton does not object to this evidence coming in, but he requests

that this Court give a limiting instruction to ensure that the jury does not

consider Mr. Nathans’ plea as evidence of causation—i.e., to prevent the jury


      11   Mr. Culton has not received any expert notice regarding the danger of fentanyl.
                                            10
    Case 1:18-cr-00168-TCB-JKL Document 104 Filed 10/03/19 Page 11 of 13




from thinking, “If Mr. Nathans pled guilty, then Mr. Culton is guilty too.”

Mr. Culton requests that this Court instruct the jury before or during Mr.

Nathans’ testimony that “the fact that a witness has pleaded guilty to an

offense isn’t evidence of Mr. Culton’s guilt.” See 11th Cir. Pattern Instruction

S1.2.

        V.   This Court should preclude the government from introducing
             any evidence that Mr. Culton of any prior interactions with law
             enforcement or any prior convictions.

        This Court should prevent the government from referencing in any

way any of Mr. Culton’s prior interactions with law enforcement and/or the

criminal justice system in general. Mr. Culton submits that evidence of any

prior interactions with law enforcement is not relevant at all, while it is

incredibly prejudicial to the jury. Therefore, Mr. Culton requests that the

government be prohibited from introducing any evidence of any prior

interaction with law enforcement at trial and from arguing any of these facts

to the jury. Moreover, Mr. Culton requests that the Court issue an order

directing the government that no witness should disclose to the jury or

discuss the fact of any prior interactions with law enforcement.




                                      11
     Case 1:18-cr-00168-TCB-JKL Document 104 Filed 10/03/19 Page 12 of 13




       WHEREFORE, Mr. Culton requests that this Court exclude the

evidence as described above in order to ensure that Mr. Culton receives a

fair trial.

       Respectfully submitted this 3rd day of October 2019.

                                               /s/ Leigh Ann Webster
                                               Leigh Ann Webster
                                               Ga. Bar No. 968087
                                               Attorney for Edward Culton

STRICKLAND WEBSTER, LLC
830 Glenwood Ave SE
Suite 510-203
Atlanta, GA 30316
(404) 590-7967
law@stricklandwebster.com

                                               /s/ Saraliene S. Durrett
                                               Saraliene S. Durrett
                                               GA Bar No. 837897
                                               Attorney for Edward Culton

Saraliene Smith Durrett, LLC
1800 Peachtree St.
Suite 300
Atlanta, GA 30309
(404) 433-0855
ssd@defendingatl.com




                                      12
    Case 1:18-cr-00168-TCB-JKL Document 104 Filed 10/03/19 Page 13 of 13




                       CERTIFICATE OF SERVICE

     I hereby certify that the foregoing Motion was filed by uploading it

with the Northern District of Georgia’s Electronic Filing System which will

automatically serve opposing counsel with the Motion.

                      Dated: This 3rd day of October, 2019.



                                              /s/ Leigh Ann Webster
                                              Leigh Ann Webster
                                              Ga. Bar No. 968087
                                              Attorney for Edward Culton

STRICKLAND WEBSTER, LLC
830 Glenwood Ave SE
Suite 510-203
Atlanta, GA 30316
(404) 590-7967
law@stricklandwebster.com




                                     13
